Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 1 of 17 PagelD: 184

SWARTZ CAMPBELL LLC

BY: Joseph A. Venuti, Jr.
Identification No. 0000631993
1000 Crawford Place, Suite 220
Mt. Laurel, New Jersey 08054
(856) 727-4777

Attorneys for Defendants,
320-322 Mount Prospect, LLC,
FriedLam Partners, LLC, and
FriedLam Management

UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW JERSEY

 

MAI ANZJEL BOYD, an infant by her

Guardian ad Litem, KENDELL BOYD,

and KENDELL BOYD, Individually,
Plaintiffs,

¥.

320 MT. PROSPECT LIMITED
LIABILITY COMPANY, 320 MP LLC,
A NEW JERSEY LIMITED LIABILITY
COMPANY, 320-322 MOUNT
* PROSPECT, LLC, FRIEDLAM
PARTNERS, LLC, and FRIEDLAM
MANAGEMENT,

Defendants.

 

Civil Action

No. 2:18-cv-8770-SDW-SCM

ANSWER OF DEFENDANTS, 320-322
MOUNT PROSPECT, LLC, FRIEDLAM
PARTNERS, LLC, AND FRIEDLAM
MANAGEMENT, TO PLAINTIFFS’

FIRST AMENDED COMPLAINT WITH
AFFIRMATIVE DEFENSES, CROSS-
CLAIMS, JURY DEMAND, AND
CERTIFICATION PURSUANT TO LOCAL
CIVIL RULE 11.2

 

Defendants, 320-322 Mount Prospect, LLC, FriedLam Partners, LLC, and
FriedLam Management (collectively “Answering Defendants”), by and through their
attorneys, Swartz Campbell, LLC, hereby respond to plaintiffs’ first amended complaint
as follows:

FIRST COUNT

1, Denied. Answering Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph

and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 2 of 17 PagelD: 185

Procedure 8(b)(5).

2. Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5).

3. Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5) and which are also denied for including conclusions of law.

4. Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5).

3. Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5).

6, Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil

Procedure 8(b)(5) and which are also denied for including conclusions of law.

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 3 of 17 PagelD: 186

SECOND COUNT

7. Answering Defendants incorporate herein by reference their response to.
paragraphs 1 through 6 as if set forth at length.

8. Denied. The allegations set forth in this paragraph are denied as a
conclusion of law.

9, Denied. The allegations set forth in this paragraph are denied as a
conclusion of law.

THIRD COUNT

10. Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 9 as if set forth at length.

11. Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5).

12. Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5).

FOURTH COUNT

13. Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 12 as if set forth at length.

14. Denied. Answering Defendants are without knowledge or information

3

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 4 of 17 PagelD: 187

sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5) and which are also denied for including conclusions of law.

FIFTH COUNT

15. Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 14 as if set forth at length.

16. Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5).

17. Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5) and which are also denied for including conclusions of law.

18. Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5) and which are also denied for including conclusions of law..

SIXTH COUNT

19. Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 18 as if set forth at length.

20. Denied. The allegations set forth in this paragraph are denied as a

4.

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 5 of 17 PagelID: 188

conclusion of law.

21. Denied. The allegations set forth in this paragraph are denied as a
conclusion of law.

SEVENTH COUNT

22. Answering Defendants incorporate herein by reference their response to
paragraphs | through 21 as if set forth at length.

23. Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5).

24, Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil
Procedure 8(b)(5).

EIGHTH COUNT

29. Answering Defendants incorporate herein by reference their response to
paragraphs | through 24 as if set forth at length.

26. Denied. Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the allegations set forth in this paragraph
and, therefore, said allegations are deemed denied pursuant to Federal Rule of Civil

Procedure 8(b)(5) and which are also denied for including conclusions of law.

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 6 of 17 PagelID: 189

NINTH COUNT

27. Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 26 as if set forth at length.

28. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

29. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

TENTH COUNT

30. Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 29 as if set forth at length.

31. Denied. The allegations set forth in this paragraph are denied as a

conclusion of law,

32. Denied. The allegations set forth in this paragraph are denied as a
conclusion of law.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs

together with counsel fees, costs of suit, and any other relief this court may deem

appropriate.

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 7 of 17 PagelD: 190

ELEVENTH COUNT

33. Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 32 as if set forth at length.

34. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

35, Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

TWELFTH COUNT

36, Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 35 as if set forth at length.

37. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

THIRTEENTH COUNT
38. Answering Defendants incorporate herein by reference their response to

7

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 8 of 17 PagelID: 191

paragraphs 1 through 37 as if set forth at length.

39. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

40. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

FOURTEENTH COUNT

41. Answering Defendants incorporate herein by reference their response to

paragraphs 1 through 40 as if set forth at length.

42. Denied. The allegations set forth in this paragraph are denied as a

conclusion of law.

43. Denied. The allegations set forth in this paragraph are denied as a
conclusion of law.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

FIFTEENTH COUNT
44. Answering Defendants incorporate herein by reference their response to

8

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 9 of 17 PagelID: 192

paragraphs 1 through 43 as if set forth at length.

45. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

46. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

SIXTEENTH COUNT

47. Answering Defendants incorporate herein by reference their response to

paragraphs | through 46 as if set forth at length.

48. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

SEVENTEENTH COUNT

49. Answering Defendants incorporate herein by reference their response to
paragraphs | through 48 as if set forth at length.

90. Denied. All allegations of fact and conclusions of law set forth in this

9

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 10 of 17 PagelID: 193

paragraph are denied,

51. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FricdLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

EIGHTEENTH COUNT

92. Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 51 as if set forth at length.

53. Denied. The allegations set forth in this paragraph are denied as a

conclusion of law.

54. Denied. The allegations set forth in this paragraph are denied as a
conclusion of law.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

NINETEENTH COUNT

55. Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 54 as if set forth at length.

96. Denied. All allegations of fact and conclusions of law set forth in this

10

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 11 of 17 PagelD: 194

paragraph are denied.

97. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

TWENTIETH COUNT

58. Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 57 as if set forth at length.

99. Denied. All allegations of fact and conclusions of law set forth in this
paragraph are denied.

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

TWENTY-FIRST COUNT

60. Answering Defendants incorporate herein by reference their response to
paragraphs 1 through 59 as if set forth at length.

61. Denied. All allegations of fact and conclusions of law are denied.

62. Denied. The allegations set forth in this paragraph are denied as a

conclusion of law.

11

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 12 of 17 PagelD: 195

WHEREFORE, defendants, 320-322 Mount Prospect, LLC, FriedLam Partners,
and FriedLam Management, demand judgment in their favor and against plaintiffs
together with counsel fees, costs of suit, and any other relief this court may deem
appropriate.

AFFIRMATIVE DEFENSES
First Separate Defense
Answering Defendants owed no duty to plaintiffs,
Second Separate Defense
Answering Defendants violated no duty allegedly owed to plaintiffs.
Third Separate Defense

Answering Defendants were not negligent as they acted reasonably and in
accordance with all applicable legal standards.

Fourth Separate Defense

Answering Defendants’ conduct was not the cause in fact or proximate cause of
plaintiffs’ alleged injuries and/or damages.

Fifth Separate Defense

Plaintiffs’ alleged injuries and/or damages were the proximate result of the
negligence and/or other wrongful conduct of persons and/or entities over whom the
Answering Defendants had no control, right of control, or supervision.

Sixth Separate Defense

Plaintiffs’ alleged damages were caused, in whole or in part, by their own

contributory negligence and, thus, their claims are barred and/or subject to

12

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 13 of 17 PagelD: 196

comparative reduction pursuant to N.J.S.A. 2A:15-1.1, et seq.
Seventh Separate Defense
Plaintiffs’ claims are limited or barred as a result of their failure to mitigate
damages.
Eighth Separate Defense
Plaintiffs’ claims are barred in whole or in part by the applicable statutes of
limitations.
Ninth Separate Defense
Plaintiffs’ claims are barred because they voluntarily assumed the risk of their
own conduct.
Tenth Separate Defense
Plaintiffs’ alleged damages were caused by the superseding and intervening acts of
other parties and/or persons.
Eleventh Separate Defense
Plaintiffs’ claims are barred by the doctrine of waiver.
Twelfth Separate Defense
Plaintiffs’ claims are barred by the doctrine of laches.
Thirteenth Separate Defense
Plaintiffs’ claims are barred by the doctrine of equitable estoppel.
Fourteenth Separate Defense

Plaintiffs’ claims are barred by the doctrine of collateral estoppel.

13

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 14 of 17 PagelID: 197

Fifteenth Separate Defense
Plaintiffs’ claims are barred by the entire controversy doctrine.
Sixteenth Separate Defense
Plaintiffs’ claims are barred by the doctrine of res judicata.
Seventeenth Separate Defense
Plaintiffs’ claims are barred by the doctrine of judicial estoppel.
Eighteenth Separate Defense
Plaintiffs’ claims are barred by the doctrine of avoidable consequences.
Nineteenth Separate Defense
Plaintiffs’ claims are barred because they failed to name necessary and
indispensable parties.
Twentieth Separate Defense
Plaintiffs’ claims are barred by the doctrine of unclean hands.
Twenty-First Separate Defense
Plaintiffs’ claims are barred under the terms and conditions of their lease.
Twenty-Second Separate Defense
Plaintiffs’ claims are barred by the doctrine of release.
Twenty-Third Separate Defense
Answering Defendants were not aware of and had no notice of plaintiffs’ exposure
to lead.
Twenty-Fourth Separate Defense
Plaintiffs’ claims are barred because they cannot demonstrate that they were

14

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 15 of 17 PagelID: 198

exposed to lead while residing in apartment Apt. 3 at 90 Second Avenue/320-322 Mount
Prospect Avenue, in Newark, New Jersey.
Twenty-Fifth Separate Defense
Plaintiffs’ claims are barred because they cannot demonstrate that they were
exposed to a hazardous level of lead.
Twenty-Sixth Separate Defense
Plaintiffs’ claims are barred because they cannot establish actual loss.
Twenty-Seventh Separate Defense
Plaintiffs fail to state a claim in negligence.
Twenty-Eighth Separate Defense
Plaintiffs fail to state a claim in breach of warranty.
Twenty-Ninth Separate Defense
Plaintiffs fail to state a claim for nuisance.
Thirtieth Separate Defense
Plaintiffs’ fail to state a claim under the Residential Lead-Based Paint Hazard
Reduction Act, 42 U.S.C.S. §4852d and 24 C.F.R. §35 or any other federal or state
statutory authority.

Thirtieth Separate Defense

 

Plaintiffs fail to state any other claim in the first amended complaint.
CROSS-CLAIM FOR CONTRIBUTION
Answering Defendants hereby demand contribution from all co-defendants in
accordance with the provisions of the Joint Tortfeasors Contribution Law set forth at

15

 
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 16 of 17 PagelD: 199

NWJ.S.A. 2A:53A-1, et seq., and N.J.S.A, 2A:15-5.3 and under any federal statutory
and/or other authority.
CROSS-CLAIM FOR INDEMNIFICATION

While denying any liability to plaintiffs, Answering Defendants assert that in the
event they are found liable to plaintiffs for damages in any respect, their liability is
passive, secondary and vicarious and they are entitled to indemnification from all
co-defendants whose wrongful conduct was active, primary, direct, and independent.

JURY DEMAND
Answering Defendants hereby demand a trial by jury on all issues.
CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

It is hereby certified that the matter in controversy is not the subject of any other

action pending in any court or of a pending arbitration or administrative proceeding and

no other action, arbitration, or administrative proceeding is contemplated.

SWARTZ CAMPBELL LLC

BY: _/s/ Joseph A. Venuti, Jr.
Joseph A. Venuti, Jr.
Attorney for Defendants,
320-322 Mount Prospect, LLC,
FriedLam Partners, LLC, and
FriedLam Management

 

Date: April 18, 2019

16
Case 2:18-cv-08770-SDW-SCM Document 35 Filed 04/18/19 Page 17 of 17 PagelD: 200

CERTIFICATE OF SERVICE
I, Joseph A. Venuti, Jr., counsel for defendants, 320-322 Mount Prospect, LLC,
FriedLam Partners, LLC, and FriedLam Management, hereby certify that service of
defendants’ answer to plaintiffs’ first amended complaint was made by delivering true

and correct copies of same by electronic filing to the attorneys listed below on April 18,

2019:

Emanuel S. Fish, Esquire
Law Offices of Emanuel Fish
2040 Millburn Avenue
Maplewood, NJ 07040

George H. Buermann, Esquire
Goldberg Segalla, LLP
1037 Raymond Boulevard
Newark, NJ 07102

Ria Rana, Esquire
Goldberg Segalla, LLP
711 34 Avenue
Suite 1900
New York, NY 10017

Joshua L. Milrad, Esquire
Goldberg Segalla, LLP
100 Pearl Street, Suite 1100
Hartford, CT 06103

I certify that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements are willfully false, I am subject to punishment.
SWARTZ CAMPBELL LLC

BY: _/s/ Joseph A. Venuti, Jr.
Joseph A. Venuti, Jr.
Attorneys for Defendants,
320-322 Mount Prospect, LLC,
FriedLam Partners, LLC, and
FriedLam Management

 
